DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendments of claims 1 & 12, the cancellation of claims 7 – 8, 10, & 16 – 20, as well as the addition of claims 24 – 26. Claims 1 – 6, 9, 11 – 15, & 21 – 26 are examined herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 2, 5 – 6, 9, 11 – 13, & 21 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Babinec et al. (WO 99/20685; submitted in parent App 16/705,639), in view of Foo et al. (US 2016/0159992 A1) and Foo et al. (US 2017/0218142 A1)
*As evidenced by Puspita et al. (“Phase Transition of Fe3O4 Magnetic Material Based on Observation of Cure Temperature and Hysteresis Curve: Micromagnetic Simulation Study,” European Journal of Applied Physics, Vol. 3, Issue 2, March 2021).
**Cestus® Armored Gloves (https://cestusline.com/blogs/news/glove-sizing-guide) (December 24, 2020).
With regard to claims 1 – 2, Babinec et al. teach electronics manufacturing, shipping, carpet, clothing, antistatic flooring, or films (pg. 2 & claim 22) containing a film comprising a blend of polymeric materials composed of the following:
(A) a random interpolymer present in the amount of about 1 to about 99 wt.% based on combined weights of A, B, C of the polymeric blend (pg. 4, Lines 13 – 28), 
(B) additives present in the amount of about 99 to about 0.01 wt.% based on the combined weights of A, B, & C (pg. 5, Lines 1 – 5), and 
(C) polymers different from polymer (A) present in the amount of 0 – 98.99 wt.% based on the combined components A, B, and C (pg. 5, Lines 1 – 5). 
The random interpolymer (A) may or may not contain functionalized material of elastomeric interpolymers (pg. 7, Line 4 – pg. 16, Line 29). Examples of additives (B) include magnetic particles, such as Fe3O4  (“based on iron”) (pgs. 25 – 26), and viscosity modifiers (pg. 14, line 37), such as clay and silicates (“pseudoplastic viscosity modifier”) (pgs. 5 & 36). Polymer (C) (pgs. 26 – 36) may be chosen from an elastomeric material, such as silicone rubbers, thermoplastic polyurethanes, natural rubbers, polyisoprene (pg. 34). 
According to Applicant’s specification, pgs. 32 – 33, clays and silicates are pseudoplastic viscosity modifiers.
Fe3O4 is ferrimagnetic at room temperature, as evidenced by Puspita et al.*
Babinec et al. teach a composition for a film for a glove (pgs. 49 – 50), but fail to teach the solid content of a film formed by a dipping method.
Foo et al. (‘992) teach an elastomeric film-forming composition and a dipped article, such as a glove, made from said film-forming composition (paragraph [0006]). Dipped articles provide a favorable feel without the presence of defects such as pin holes, weak spots or other defects (paragraph [0013]). The total solids content of the polymer component is from 5 – 60% by weight of the composition, more preferably, 5 – 50% (paragraphs [0044] – [0046]). The total solids content of the elastomeric film-forming composition will depend on the planned film thickness (paragraph [0128]). The films have a thickness of 0.01 – 3.0 mm, more preferably 0.01 – 2 mm (paragraph [0085]). The desired film thickness depends on the type of gloves (e.g. surgical gloves and medical examination), and the desired properties of said glove types, such as sensitivity, industry requirements, feel, comfort, improved softness, elasticity, strength, durability (paragraph [0019]).
Therefore, based on the teachings of Foo et al. (‘992), it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form a film for a glove by dipping, which has a thickness of 0.01 – 2 mm for having the desired properties of the glove, such as sensitivity, industry requirements, comfort, elasticity, strength, and durability. The elastomeric film-forming composition has a solid content in the range of 5 – 50% for achieving the desired thickness.
	The references cited above fail to teach article has a modulus at 500% elongation of between 1.0 and 25 MPa. Additionally, the references cited above fail to teach the article has an elongation at break of at least 100%.
	Babinec teaches the article may be in the form of a glove (page 50).
Foo et al. (‘142) teach the crosslinking system and method of manufacturing elastomer compositions (paragraphs [0064], [0262], [0279]) for achieving a balance of low modulus and high elongation at break, specifically modulus at 500% elongation of between 1.0 and 25 MPa and an elongation at break of at least 100%, desired in gloves for medical purposes (paragraphs [0002] & [0005]). 
	Therefore, based on the teachings of Foo et al. (‘142), it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the crosslinking composition and method of manufacturing an elastomer composition for use as films in gloves in order to achieved a balance of low modulus and high elongation at break desired for gloves used by medical personnel. 

With regard to claim 5, Applicant’s specification (pg. 23, Lines 6 – 9) teaches the following:
For metal detection, a glove having 0.05% by weight of particles (a) [metal or conductive particles] is detectable, while x-ray detection of the glove is enhanced when using at least (about 2.0% by weight of particles (b) [particles containing atomic mass of at least 132]. For this reason, the preferred total amount of particles (a) and (b) is at least about 2.0% by weight.

Babinec et al. teach the additives (conductive and magnetic particles) are dispersed in the polymeric blend by a static mixer and extruded to form an article (pg. 66, Line 19 – pg. 67, Line 16), such as a film (pg. 2 & claim 22). The conductive and magnetic particles (B) are present in the amount of about 99 to about 0.01 weight percent based on the combined weights of Components A, B, & C (pgs. 4 – 5). Babinec et al. teach the thickness of a moulding part having a sample area of 1 cm2 (10 mm2) area and a thickness of 3.175 mm (pgs. 55 – 56). Therefore, the article taught by Babinec et al. contains a portion of 5 mm3 or 1.0 mm3 containing conductive and/or magnetic particles in a concentration of 2 wt.% to about 99 wt.%, which would be detectable by a metal detector.
With regard to claim 6, Foo et al. teach the film for forming the glove has a thickness 0.01 mm – 1 mm (paragraph [0085]). 
With regard to claim 9, Babinec et al. teach the electrically conductive additive will be 5 to 80 wt% (pg. 52).
With regard to claim 11, Babinec teach the viscosity modifier includes clays and silicates (pg. 36). According to Spec, pgs 32 – 33, clays and silicates are non-associative thickeners.
With regard to claims 12 – 13, see the discussion of claim 1. Additionally, the ferrimagnetic particles may be coated with a corrosion resistant metal, such as silver (Ag) (pg. 26, Lines 2 – 9).
With regard to claim 15, Applicant’s specification (pg. 23, Lines 6 – 9) teaches the following:
For metal detection, a glove having 0.05% by weight of particles (a) [metal or conductive particles] is detectable, while x-ray detection of the glove is enhanced when using at least (about 2.0% by weight of particles (b) [particles containing atomic mass of at least 132]. For this reason, the preferred total amount of particles (a) and (b) is at least about 2.0% by weight.

Babinec et al. teach the additives (conductive and magnetic particles) are dispersed in the polymeric blend by a static mixer and extruded to form an article (pg. 66, Line 19 – pg. 67, Line 16), such as a film (pg. 2 & claim 22). Babinec et al. teach the thickness of a moulding part having a sample area of 1 cm2 (10 mm2) area and a thickness of 3.175 mm (pgs. 55 – 56). Therefore, the article taught by Babinec et al. contains a portion of 5 mm3 or 1 mm3 containing conductive and/or magnetic particles in a concentration of 2 – about 99 wt.%, which would be detectable by a metal detector and an x-ray detector.
Additionally, as discussed above, Babinec et al. teach the conductive and magnetic particles (B) are present in the amount of about 99 to about 0.01 weight percent based on the combined weights of Components A, B, & C (pgs. 4 – 5) for a wide variety of articles, including films (pgs. 2 & 49, claim 22) and gloves (pg. 50, line 9). 
As evidenced by **Cestus® Armored Gloves, the standard glove to fit an adult human hand has a surface area of circumference 7 – 8.6” (177.8 mm – 218.44 mm) and a length of 6.8” – 7.6” (172.72 mm – 193.04 mm). As discussed above for claim 1, the gloves have a thickness of 0.5 – 2 mm. Based on these values, the standard glove has a surface area of about 30,709 mm2 to 42,168 mm2, which is greater than Applicant’s claimed portion area of 1 mm or 5.0 mm3. Therefore, it would have been obvious to one of ordinary skill in the art that the detectable area of the article containing the conductive and/or metal particles in the amount of 0.01 – 99 wt.% would be include 100 mm2 (Babinec’s test sample), the area of standard glove (8225 mm2 – 23532 mm2), multiplied by a thickness of 0.01 – 2 mm, and all values in between, including Applicant’s claimed portion size of 1.0 mm3 x 5 mm3.
With regard to claim 21, Babinec et al. teach conductive particles incorporated into the blend, such as lead (atomic mass 207) or gold (atomic mass 197) (pg. 23).
With regard to claim 22, as discussed above for claim 1, Babinec et al. teach the presence of Fe3O4 particles. As evidenced by Puspita et al.*, Fe3O4 is ferrimagnetic (pg. 3, column 2).
With regard to claim 23, as discussed above for claim 1, Babinec et al. teach the presence of Fe3O4 particles. As evidenced by Puspita et al.*, Fe3O4 is also known as magnetite (pg. 3, column 2).
With regard to claims 24 – 25, as discussed above, Babinec teach et al. polymer (C) is present in the amount of 0 – 98.99 wt.% based on the combined weights of components A, B, & C of one or more polymers other than A (pgs. 4 – 5), wherein polymer (C) includes polyisoprene and natural rubbers (pgs. 26 – 36). Furthermore, as discussed above, Foo et al. (‘992) teach an elastomeric film-forming composition and a dipped article, such as a medical (surgical) gloves (paragraph [0019]).
However, Babinec do not teach the elastomer-forming polymer is selected from the group consisting of nitrile rubber, carboxylate and/or non-carboxylate polychloroprene.
Foo et al. (‘142) teach elastomer-forming polymer for forming thin film gloves is selected from selected from the group comprising carboxylated nitrile rubber, carboxylated or non-carboxylated polychloroprene, and combinations are known for use in rubber gloves (paragraphs [0006], [0099], & [0377]). Natural (isoprene) rubber is not preferable due to potential allergens (paragraph [0005]).
Therefore, based on the teachings Foo et al. (‘142), it would have been obvious to one of ordinary skill in the art prior to the effective filing date to substitute nitrile rubber taught by Babinec et al. for the natural rubber to avoid allergies. 
With regard to claim 26, phr means “per hundred parts rubber” (see specification, pg. 27, lines 15 – 10). In other words, Applicant is claiming 100 parts rubber per 100 parts the rubber. According to Applicant’s specification, it is common to refer to the amount of elastomer-forming polymer as 100 per hundred rubber in order to compare the amount of other (e.g. magnetic particles) components to the amount of rubber present (see specification, pg. 27, lines 15 – 10). The film taught by Babinec et al. inherently contains elastomer-polymer that is present in the amount of 100 phr of itself.

Claims 3 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Babinec et al., Foo et al. (‘992), & Foo et al. (‘142),  as applied to claims 1 & 12 above, in view of Thiess et al. (US 2004/0262546 A1).
Babinec et al. do not teach the size of the magnetic particles in articles, such as clothing (pg. 2) or glove (pg. 50).
Theiss et al. teach a glove comprising magnetic/radiation absorbing particles homogeneously dispersed in an elastomeric binder. The particles have a size of less than 10 microns, more preferably a particle size of 2 microns or less, which results in a low sedimentation speed (paragraph [0028]).
Therefore, based on the teachings of Theiss et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the magnetic particles having a particle size of 2 microns or less in order to slow the speed of sedimentation in the elastomeric binder.

Response to Arguments
Applicant argues, “Claim 1 objected to because of the typographical error: ‘0.01 0 2.0 mm’ should be 0.01 – 2.0 mm.’ Applicant has amended the claim accordingly herein” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 1, the objection of claim 1 has been withdrawn. 

Applicant argues, “As seen in Babinec, polymer (A) refers exclusively to vinyl polymers, which are distinct from diene polymers. Thus, the polymers of Babinec are distinct from elastomers which are diene polymers. Most specifically, per page 34, lines 9 – 12, Babinec refers to ‘elastomers’ as a completely separate class of polymer and lists diene polymers encompassed within the class of elastomers.
“Based on these disclosures of Babinec, the skilled artisan readily ascertains from the teachings thereof that diene monomers are not contemplated within polymer (A) of Babinec – more, that diene monomers are expressly excluded from the possible polymer (A) materials of Babinec. As such, Babinec cannot provide for a polymer blend containing an elastomer-forming polymer falling within the scope of the claims, selected from the group consisting of nitrile rubber, natural rubber, carboxylated or non-carboxylated polychloroprene, and synthetic polyisoprene” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Previously discussed for claim 10, Babinec teach component (C), which may be present in the amount of up to 98.99 wt.% of the combined components A, B, and C, includes natural rubbers and polyisoprene (pg. 34). Applicant’s claims do not limit the amount of elastomer forming polymer in the total film.

Applicant argues, “The rejection further asserts that the blend of polymeric materials of Babinec contains polymer (C) such as elastomeric material of ethylene/propylene rubbers. However, applicant respectfully submits that Babinec teaches that polymer (C) is entirely optional. That is, Babinec recites that the polymer blend may contain ‘from 0’ polymer (C), and thus that polymer (C) need not be present at all. Accordingly, the components mentioned in Babinec to be applicable to polymer (C) must be taken framed in terms of ‘if present’. Further, while Babinec mentions elastomers in context of polymer (C) it does so as one option from amongst several, all others being non-elastomeric polymers: styrene homopolymers and copolymers, alpha-olefin homopolymers and interpolymers, thermoplastic olefins, styrenic copolymers, thermoset polymers, vinyl halide polymers, and engineering thermoplastics. Moreover, Babinec specifically teaches that, if present, the preferred polymer (C) is LDPE, a homogeneous ethylene/alpha olefin interpolymer or ethylvinyl acetate, especially for forming foams, neither of which is an elastomer falling within the scope of the present claims…Specifically, Babinec does not contain an express teaching towards the use of an elastomer-forming polymer selected from the group consisting of nitrile rubber, natural rubber, carboxylated or non-carboxylated polychloroprene, and synthetic polyisoprene” (Remarks, Pgs. 9 – 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Despite Applicant’s argument, the explicit teaching of optional components are disclosed embodiments explicitly taught by the reference that cannot be ignored. The discussion of other possible polymers that may be used for component (C) does not make the use of elastomers, such as natural rubber or polyisoprene, non-obvious. It would have been obvious to one of ordinary skill in the art to use any embodiment explicitly taught by the reference.
MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

Babinec teaches polymer (C) is present in the amount of 0 – 98.99 wt.% based on the combined weights of components A, B, & C of one or more polymers other than A (pgs. 4 – 5), and include one of the following (pgs. 26 – 36): (1) alpha-olefin homopolymers and interpolymers, (2) thermoplastic olefins,  (3) styrene – diene copolymers, (4) styrene copolymers, (5) elastomers, such as polyisoprene, polybutadiene, natural rubbers, ethylene/propylene rubbers, ethylene/propylene diene (EPDM) rubbers, thermoplastic urethanes, & silicone rubbers, (6) thermoset polymers, (7) vinyl halide polymers, (8) ethylene thermoplastics.

Applicant argues, “Based on the difference in composition, the polymer blends of Babinec cannot have a low solids content of 5 – 50% and are not elastomer-forming so as to be formable into a film into a film having a thickness of 0.01 – 2.0 mm, a low modulus at 500% elongation of between 1.0 and 25 MPa, and a high elongation at break of at least 100%. Moreover, Babinec specifically teaches away from such a composition and resulting characteristics” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant has failed to demonstrate a difference in composition between Applicant’s claimed film and film taught by the cited prior art.
As previously discussed, Foo et al. (‘992) teach the desired total solids content of polymer components for a dipped article, such as a glove.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues, “The purpose of the polymer blends of Babinec is to produce  articles having improved electrical conductivity and/or magnetic permeability. Babinec teaches towards forming foams rather than films, and towards applications which only utilize semi-hard to hard plastics – not elastomeric materials, and not films – being e.g. electronic manufacturing, antistatic flooring and cable shielding, per page 2, lines 1 – 18 thereof. This is evidence per Babinec’s teaching a lower preferred melt index at page 51, lines 5 – 7 thereof, (i.e. a property that a skilled artisan readily ascertains that thermoplastics have, but not one that elastomers have). The skilled artisan also readily ascertains that semi-hard and hard plastic-forming compositions also intrinsically have a high elongation at break” (Remarks, Pgs. 10 – 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Applicant’s claims are drawn to articles comprising magnetic particles and electrically conductive particles. Magnetic permeability refers to magnetic detection, which is a property similar to Applicant’s (magnetically) “detectable articles.”
Second, Babinec suggests as little as 0.5% conductive/magnetic particles have magnetic permeability and as much as 98.8 wt.% elastomer (elastic polymer), such as natural rubber or polyisoprene. Therefore, contrary to Applicant’s arguments, the embodiments taught by Babinec are not limited to semi-hard to hard plastics.
Third, Babinec teaches imparting electrical conductivity or magnetic permeability to materials in a number of applications, such as semiconductive films (pg. 2, lines 1 – 6). The broader teaching of forming films from the composition of their disclosure is not limited to the working examples Applicant cites.
Fourth, Babinec explicitly teaches shaped articles for the composition includes films (pg. 49, line 19) and explicitly claims the composition in the form of a film (see Babinec claim 25).

Applicant argues, “As noted above, the rejection further asserts that the blend of polymeric materials of Babinec contains a polymer (C) such as elastomeric material of ethylene/propylene rubbers from an extensive list of possible additional components. However, insofar as films containing conductive materials are concerned, Babinec specifically teaches only towards polymer blends of polymer (A) and an intrinsically conductive polymer (B), especially polyaniline for the explicit principle of operation thereof. Specifically, per page 3, line 19 to page 4, line 7 thereof…
“Namely, noting that in films fine microstructure is critical, Babinec requires the use of an ICP component as polymer (B). That is, Babinec specifically teaches that fine microstructure films are producible only using polymer (A) and polymer (B). This is further evidence in the fact that no embodiment of polymer (A) or polymer (B) in Babinec is an elastomer-forming polymer as required of the present claims. Expressed another way, Babinec teaches that when making films, components (A) and (B) are present, but there is no (C)” (Remarks, Pg. 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive.  Applicant asserts Babinec only teach films containing only polymers A and B, but not C. This is a gross misrepresentation of the teachings of Babinec. Babinec (page 3, line 19 to page 4, line 7) describes films in broad terms, noting the advantages of films comprising component A and B, but do not explicitly teach against the use of optional component C. Babinec’s discussion of the advantages of components A and B does not explicitly exclude presence of component C from the film. Claim 25 of Babinec claims a film comprising 0 to 98.9 wt% component C based on the combined weights of the other components.

Applicant argues, “…although Babinec is not limited to its recited non-dipping casting and blowing film-formation processes, Babinec is specifically teaching contrary methods and compositions to their use. As the skilled artisan readily ascertains, these methods are generally applicable to high solid content polymer blends – certainly above 50% - in order to maintain the structure and integrity of the film as it is formed. The skilled artisan further readily ascertains that Babinec inherently acknowledges that its polymer blends are of a high solids content – above the 50% upper limit required by the present claims – in order to make them suitable for casting and blowing processes. By the same token the skilled artisan readily ascertains that casting and blowing methods form relatively thick films, and Babinec inherently acknowledges that its polymer blends are suitable for making thick, as opposed to thin, films (i.e. above the 2.0 mm upper limit require of the present claims)” (Remarks, Pg. 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Babinec does not limit the method of film formation. Babinec explicitly claims the composition in the form of a film (claim 25), but does not teach or claim any particular thickness for the film. Therefore, Babinec does not limit the thickness of the explicitly taught film.
Second, Babinec does not limit the method of molding the film.
The total content of solids (and solvent) present in the solution before molding and curing is optimizable based on the molding process and the desired thickness of the formed film. See Foo ‘992 paragraphs [0043] – [0046] & [0163]. Considering Babinec does not limit the molding method or the thickness of the film, Babinec also does not inherently limit the solids/solvent content for molding. 

Applicant argues, “Similarly, the skilled artisan readily ascertains that casting and blowing methods are suitable for making films of only certain physical properties in order to maintain the structure and integrity of the film as it is formed, precisely because these formation methods subject the films to certain stresses. Generally, films having a higher modulus and lower elongation at break are those that are formable by casting and blowing methods. Accordingly, the skilled artisan readily ascertains that Babinec inherently acknowledges that its polymer blends are suitable for making high modulus – above the upper limit of the present claims – and low elongation at break – below the lower limit required at the present claims – films. Hence, Babinec is specifically directed towards hard plastic applications for its blends e.g. flooring and cable shielding” (Remarks, Pg. 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed above, Babinec does not limit the method of forming the films or the thickness of the films. Therefore, Babinec does not limit the properties of the film, such as modulus and elongation at break, which flow from the method of manufacturing and the thickness of the film. 
MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781